Title: From Thomas Jefferson to Stephen Southall, 17 February 1781
From: Jefferson, Thomas
To: Southall, Stephen



Sir
Richmond Febr. 17. 1781

An extreme throng of business prevented my answering your Letter yesterday. The order then given of which you sent me a copy, was not a general order but a special one in behalf of the bearers whoever they were. I think it was in the case of the waggoners employed by Majr. Pierce at Baltimore who had made them a special promise. It is certainly just that all should receive a reasonable price for their Waggons. Twenty pounds at that time was but 6/8 old money, which is but little more than the half of what waggon hire used to be; and that article for very good reasons should be higher now than formerly. The waggoners whom you have referred to Mr. Rose were employed by the Continent. Why should not the Continent pay them the just and full price? Why should this State undertake to pay the difference between the price you allow and that which would be just and be under the disagreeable necessity of urging an allowance of it in future? We think it unreasonable and therefore forbade our Quartermaster to pay that difference except in the single instance before mentioned where the Waggoners had been engaged on the faith of the State. Major Claiborne allows now 50℔ of Tobo. a day: why not allow it in earlier instances? The people have a right to recover the true worth of their Services, and no doubt the laws have provided them a remedy. I suppose I have mentioned to one or two of them that the remedy must be against the person employing or impressing them.
I am Sr. &c.,

Thos. Jefferson

 